484 N.W.2d 33 (1992)
ESTATE OF Emlyn JONES, Deceased, by Lorraine J. BLUME, its Personal Representative, Respondent,
v.
J. Peder KVAMME, Appellant,
John KVAMME, et al., Defendants.
No. CX-91-1359.
Supreme Court of Minnesota.
May 18, 1992.

ORDER
WHEREAS, Lorraine J. Blume, Personal Representative of the Estate of Emlyn Jones, has petitioned this court for further review of a decision of the court of appeals, Estate of Emlyn Jones v. J. Peder Kvamme, 481 N.W.2d 94 (Minn.App., 1992); and
WHEREAS, by effect of the decision of the court of appeals, a remand to the trial court is necessary to allow it to consider a constitutional issue raised by the petitioner;
IT IS HEREBY ORDERED that the petition for further review be, and the same is, granted for the limited purpose of directing the court of appeals to remand the matter to the trial court for its further proceedings.